Citation Nr: 0104000	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder, based on arthritis without consideration 
of instability, prior to April 19, 2000.

3.  Entitlement to an increased rating for a right knee 
disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision in which the RO denied secondary service connection 
for a left knee disorder and PTSD, and denied an increased 
rating for a right knee disorder, rated 20 percent disabling.  
The veteran appealed and was afforded a hearing at the RO in 
June 1993.  The veteran's claims were denied by the hearing 
officer as reflected in a September 1993 supplemental 
statement of the case (SSOC).  Thereafter, the veteran was 
afforded a hearing before the undersigned member of the Board 
at the RO in February 1994.  In a June 1996 decision, the 
Board granted secondary service connection for a left knee 
disorder; the issues involving PTSD and a right knee disorder 
were remanded for evidentiary development.  The case has now 
been returned to the Board for further appellate 
consideration.

In a July 1996 rating decision, the RO assigned a 10 percent 
disability evaluation for the veteran's left knee disorder.  
Also in July 1996, the veteran submitted a claim for a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  A June 2000 rating decision denied 
entitlement to a TDIU.  For reasons that will be explained 
more fully below, these issues must be remanded to the RO.

Also in the June 2000 rating decision, the RO granted an 
increased 30 percent schedular rating for the veteran's right 
knee disability, effective April 19, 2000.  Inasmuch as the 
veteran's claim for an increased rating for the right knee 
was 


received on September 23, 1992, the Board will consider the 
issue of entitlement to a rating in excess of 20 percent for 
the period from September 23, 1992, to April 19, 2000, as set 
forth on the title page of this decision, in addition to the 
issue of entitlement to a schedular rating in excess of 30 
percent for the right knee since April 19, 2000.


FINDINGS OF FACT

1.  During the period from September 23, 1992, to April 19, 
2000, the veteran's right knee disorder was manifested by 
slight subluxation and instability.

2.  During the period from September 23, 1992, to April 19, 
2000, the veteran's right knee disorder was shown to have 114 
degrees of flexion and 0 degrees of extension with bilateral 
crepitus and moderate degenerative joint disease.

3.  The veteran's right knee disorder is currently manifested 
by 90 degrees of flexion and 22 degrees of extension with 
pronounced degenerative joint disease shown on x-ray, 
calcification within the right knee joint, degenerative 
irregularity of the joint margin with hypertrophic spurring, 
and severe pain at least two times per week; there is no 
evidence of subluxation or instability in the right knee on 
objective examination.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, but no 
higher, for a right knee disability based on subluxation and 
instability for the period from September 23, 1992, to April 
19, 2000 have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096,___(2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2000); 
VAOGCPREC No. 23-97 (July 1, 1997).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disorder. Based on arthritis, during the period 
from September 23, 1992, to April 19, 2000, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096,___(2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 
5262 (2000).

3.  The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096,___(2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran submitted his claim for an increase rating for 
his right knee disorder in September 1992.  There is 
voluminous clinical evidence during the pertinent period from 
September 1992 to April 2000.

VA treatment records dated in August 1992 noted the veteran's 
bilateral osteoarthritis in both knees, of moderate degree, 
the right knee worse than the left.  The veteran had a 
history of surgery to both knees with the only future surgery 
expected to be a total knee replacement.

On VA orthopedic examination in January 1993, the veteran 
reported a history of a right knee injury in service during 
basic training in 1969.  He fell down, twisting his right 
knee; the drill sergeant straightened out his knee and 
twisted it back into place.  


The veteran was taken to the dispensary and given an Ace 
bandage and crutches.  After basic training, the right knee 
began to swell, become painful and give way.  He felt a 
popping sound.  Later, while serving in Germany, the veteran 
stepped off a truck and heard a popping sound in his right 
knee.  He was unable to walk and felt considerable pain.  The 
veteran was again provided with crutches and an Ace bandage.  
X-rays taken in Germany revealed torn cartilage and the 
veteran underwent surgery on his right knee.  In 1983, the 
veteran had surgery on his left knee.

Clinical findings on examination showed marked swelling on 
the right with the right knee approximately two times the 
size of the left knee.  There was marked deformity of the 
right knee with bone growth on the medial aspect of the right 
knee.  There was no angulation, false motion, shortening or 
intraarticular involvement, but there was a grinding and 
popping sound on movement of the right knee.  Flexion and 
extension of the right knee were reported to be "good."  
The diagnostic impression was status post medial meniscectomy 
of the right knee with traumatic arthritis and 
chondromalacia.

VA outpatient treatment records include a clinical note in 
April 1992 wherein the veteran was noted to have chronic 
degenerative disease of the right knee with moderate swelling 
and tenderness.  The veteran's knee was drained and he was 
put on crutches and prescribed ice for therapy.  In October 
1992, the veteran was converted from wooden crutches to 
Canadian crutches with two point alternating gait.  In 
January 1993, the veteran was noted to have severe 
degenerative joint disease in both knees with mild 
instability in the right knee.  

At his June 1993 RO hearing, the veteran testified that he 
was a carpenter, but had not been able to work since 
approximately 1986 following surgery on his right knee.  He 
described an in-service injury to his right knee during basic 
training and ongoing treatment for right knee problems 
throughout active duty.  The veteran indicated that he used a 
supportive brace and crutches to assist with ambulation.



At his hearing, the veteran submitted a number of medical 
records, including a letter from his VA orthopedic surgeon 
stating that it was reasonable to assume the veteran's left 
knee pain had been made worse because of the severe right 
knee arthritis and favoring thereof.  Sam Hakki, M.D., stated 
that the veteran was currently residing in the Bay Pines 
Domiciliary.  He was originally seen by Dr. Hakki in June 
1992 for complaints of swelling and pain in his right knee.  
The veteran was noted to have a history of two arthroscopic 
surgeries on his right knee due to severe chronic 
degeneration.  Dr. Hakki further stated that the veteran's 
right knee conditions restricted his physical performance 
tremendously; he would be a candidate for a total knee 
replacement, but was considered too young at the present time 
to have that procedure.  Also received at the hearing was a 
March 1993 statement from another VA physician which linked 
the veteran's left knee problems with his right knee 
disability.

Lay statements from the veteran's peers and former spouse 
dated in early 1994 reflect that the veteran had been 
observed having difficulty walking and working because of 
interference from his bilateral knee problems, including pain 
and swelling.

VA clinical records in January 1994 note mild instability and 
bilateral knee pain due to severe degenerative joint disease.  
A January 1994 note from the veteran's VA orthopedist to the 
Penellas County Social Services indicated that the veteran 
could do only sedentary work until he had a total knee 
replacement due to severe degenerative joint disease in the 
right knee.

At his travel Board hearing before the undersigned in 
February 1994, the veteran testified that his right knee was 
constantly swollen and painful.  He indicated that he wore a 
knee brace on the right whenever he went anywhere, but denied 
wearing it around his house.  He indicated that some of his 
medication, Feldene, helped to alleviate swelling in his 
right knee.  The veteran described shooting pains in his 
right knee when he is too active.  His doctor has advised the 
veteran that he will require bilateral total knee 
replacements, but that those procedures will be put off 


until the veteran is at least fifty-five years of age, eleven 
years from the date of the hearing.  Until that time, the 
veteran had been advised to stay off of his legs and to use 
crutches and the knee braces whenever he needed to get 
around.  After sitting for any period of time, the veteran 
indicated that he had to get up and move the knee around a 
bit.  He noted that he had been treated for both right and 
left knee problems by Dr. Dee, a physician who had since died 
and whose medical records were not available.

Medical records received from the Social Security 
Administration were essentially duplicative of VA treatment 
records already in the claims folder which confirmed the 
diagnosis of severe degenerative joint disease of the right 
knee.

On VA examination in August 1996, the veteran complained of 
pain and swelling in both knees.  On examination, there was 
evidence of mild swelling of the right knee, mostly 
suprapatellar.  Both knees were moderately deformed due to 
degenerative arthritis.  There was evidence of bilateral 
crepitance, but no significant subluxation, lateral 
instability or loose motion in either knee.  Range of motion 
was reported as follows:  flexion possible to 114 degrees and 
extension to 0 degrees in the right knee; flexion to 102 
degrees and extension to 8 degrees in the left knee.  X-rays 
of both knees showed moderate degenerative joint disease with 
no fracture.  The impression was degenerative joint disease 
of both knees.

On VA examination April 19, 2000, the veteran reported a 
history of right knee injury in service in 1969.  He related 
having two arthroscopic surgeries on his right knee and two 
surgeries on his left knee.  The veteran complained of 
constant pain in both knees.  He reported intermittent 
swelling of both knees and occasional give way.  Up to two 
times per week, the veteran described flare-ups where his 
pain was 9-10 on a scale of 1-10, with the increased pain 
resulting from increased activity and prolonged weight 
bearing.  The veteran stated that he had been unable to work 
since 1992.  On examination, both knees showed slight 
deformity with no significant swelling, loose motion or 
lateral instability.  The right knee was noted to have a 
Baker's cyst in the right popliteal space.  Range of motion 
was reported as 


follows:  flexion possible to 90 degrees and extension to 22 
degrees on the right; flexion possible to 120 degrees and 
extension to 110 degrees on the left.  The examiner noted 
that the veteran's range of motion in both knees was within 
consideration of pain, fatigue, weakness, incoordination and 
altered by repetition.  X-rays of the veteran's knees were 
positive for bilateral degenerative joint disease with 
spurring and calcifications more pronounced in the right 
knee.  The diagnostic impression was degenerative joint 
disease of both knees.


II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the matter of increased ratings for the 
service-connected right knee disability, the Board finds that 
all available records have been assembled, and no further 
action to develop the claim is necessary.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's right knee disorder has been evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5257 (2000).  Arthritis, due to trauma, substantiated by 
x-ray findings, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  Degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

Recurrent subluxation or lateral instability resulting in 
slight knee impairment is rated 10 percent disabling.  
Diagnostic Code 5257.  When recurrent subluxation or lateral 
instability produces moderate knee impairment, a 20 percent 
rating is 
assigned.  Id.  Recurrent subluxation or lateral instability 
resulting in severe knee impairment is 30 percent disabling.  
Id.

When extension of the knee is limited to 15 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  Where extension of the knee is limited to 
the 20 degree position, a 30 percent rating is assigned.  Id.  
When extension is limited to 30 degrees, a 40 percent rating 
is assigned, and when extension is limited to 45 degrees, a 
50 percent rating is warranted.  Id.  (Normal motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.)

As noted above, this case involves two separate periods of 
time in which the veteran is claiming entitlement to an 
increased rating for his right knee disorder:  a rating in 
excess of 20 percent for the period from September 23, 1992, 
to April 19, 2000, and a rating in excess of 30 percent 
thereafter.  At the time that the veteran filed his claim for 
an increased rating in September 1992, his right knee 
disorder was characterized as status post medial meniscectomy 
of the right knee with traumatic arthritis and 
chondromalacia.

When the case was before the Board at the time of the 1996 
Board remand, the evidence in the claims folder was 
insufficient to consider the veteran's functional loss in the 
right knee, pursuant to the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, and the guidelines set forth in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  When rating musculoskeletal disability, 
it should be remembered that "a part which becomes painful 
on use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca, supra, the United States Court of 
Appeals for Veterans Claims (Court) cited the case of Bierman 
v. Brown, 6 Vet.App. 125, 129 (1994) in which 38 C.F.R. 
§ 4.10 was quoted for the proposition that a rating 
examination must include a "full description of the effects 
of disability upon the person's ordinary activity."  DeLuca, 
at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

With respect to the veteran's claim of entitlement to a 
rating in excess of 20 percent for the period from September 
23, 1992, to April 19, 2000, appellate review of the evidence 
in the claims folder shows that the veteran received 
substantial treatment for his right knee disability during 
that time frame.  VA outpatient treatment records in 
September 1992 referenced that the veteran's only future 
surgical option was a total knee replacement due to the 
severity of the degenerative arthritis in his right knee.  On 
VA examination in January 1993, the veteran was noted to have 
marked swelling in the right knee with bone growth on the 
medial aspect causing a deformity of the right knee.  There 
was no false motion, shortening or intraarticular 
involvement, but there was grinding and popping on movement.  
Flexion and extension were described as "good."  The 
diagnostic impression was status post medial meniscectomy of 
the right knee with traumatic arthritis and chondromalacia.

VA outpatient treatment records from January 1993 reference 
clinical findings of mild instability in the veteran's right 
knee.  Records in January 1994 again reference mild 
instability and indicate that the veteran had required 
bracing of the right knee since at least June 1993.

Based on a complete review of the evidence of record, the 
Board finds that the clinical findings support the assignment 
of a separate compensable rating for the veteran's right knee 
disorder based on instability and subluxation under 
Diagnostic Code 5257 for the period from September 23, 1992, 
to April 19, 2000.  In VAOGCPREC No. 23-97 (July 1, 1997), 
the General Counsel held that a claimant who has both 
arthritis and instability of the knee may be entitled to 
separate ratings under Diagnostic Codes 5003 and 5257.  See 
also VAOGCPREC No. 9-98 (August 1998).  Because of the 
positive evidence in the claims period for the relevant time 
period, the Board does not find it necessary to remand this 
matter to the RO for consideration; the evidence supports the 
grant of a separate 10 percent rating during the pertinent 
time period.

The next issue for consideration is whether the veteran was 
entitled to a rating in excess of 20 percent for his right 
knee disorder from September 23, 1992, to April 19, 2000, 
based solely on arthritis (and demonstrated limitation of 
motion) and without consideration of instability (granted a 
separate 10 percent rating in the preceding discussion).  At 
his June 1993 hearing, the veteran testified that he was 
unable to work as a carpenter because of his right knee 
problems.  He was using a knee brace and crutches, using the 
brace when he had to go out of the house.  The veteran 
testified that his right knee swelled; he indicated that 
nothing further could be done for his right knee except a 
total knee replacement and his doctors were trying to put 
that off until the veteran was a little older.  The range of 
motion reported on the August 1996 VA examination of 114 
degrees flexion and 0 degrees of extension with a finding of 
moderate degenerative arthritis does not justify a rating in 
excess of 20 percent based on the veteran's arthritis alone.

Finally, as to the veteran's claim of entitlement to an 
increased schedular rating in excess of 30 percent currently, 
the current clinical findings are as follows.  On VA 
orthopedic examination April 19, 2000, the veteran complained 
of constant pain in both knees.  He also reported 
intermittent swelling and occasional give way.  He reported 
that he was not currently receiving any specific treatment 
for his knees.  The veteran indicated that he experienced 
acute flare-ups about two times per week due to increased 
activity with prolonged weight-bearing.  On examination, 
there was slight deformity of the right knee.  There was no 
significant swelling and no loose motion or lateral 
instability.  Examination of the right knee suggested a 
Baker's Cyst in the right popliteal space.  Range of motion 
in the right knee revealed flexion possible to 90 degrees and 
extension possible to 22 degrees.  The diagnostic impression 
was degenerative joint disease.  In response to the questions 
posed in the Board remand, the VA examiner indicated that the 
veteran had functional loss due to pain at least two times 
per week when his pain was severe.  With respect to the 
veteran's ability to work, the examiner commented that it was 
more likely than not that the veteran was unable to perform 
his trained occupation as a carpenter and his ability to 
perform a sedentary job was limited by his lack of education.

In summary, the current clinical findings demonstrate that 
the veteran has degenerative joint disease in the right knee 
with decreased motion due to pain.  X-rays of the right knee 
confirm the involvement of the joint.  The veteran's limited 
extension in the right knee is consistent with a 30 percent 
rating under Diagnostic Code 5261.  As noted in the report of 
VA examination, the veteran has indicated additional 
functional loss at least two times per week when his pain is 
more severe.  However, the VA examiner reported a decrease in 
the range of motion in the right knee due to pain, as noted 
above.  Beyond the increased limitation in extension on 
account of pain, the examiner did not comment on any 
additional functional losses such as weakness or 
fatigability.  The examiner clearly knew of the need to 
provide such an opinion and presumably complied with the 
Board's earlier instruction to the extent feasible.  
Consequently, it appears that the best indication of the 
degree of functional impairment experienced by the veteran is 
the examiner's comment as to additional limitation of motion.

In short, the functional loss experienced by the veteran is, 
given the available evidence, best described by the most 
recent examination report showing decreased extension due to 
pain.  For the reasons noted above, the Board concludes that 
the examiner's findings strongly suggest that, even with 
consideration of additional functional losses due to pain, 
etc., the veteran's disability equates to no more impairment 
than that contemplated by the current 30 percent schedular 
rating.  Diagnostic Codes 5003, 5260, 5261.  Currently, there 
is no indication that lateral instability or recurrent 
subluxation is present.  The Board notes, however, that this 
determination pertains only to consideration of an increased 
schedular rating for the veteran's right knee disability; the 
issue of entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1) (b) will be addressed by 
the RO on remand as set forth below.  The RO assigned the 30 
percent increased schedular rating in response to the 
clinical findings on the most recent examination in April 
2000 with consideration of the veteran's pain and functional 
loss.  Consequently, a schedular rating in excess of 30 
percent for a right knee disorder since April 19, 2000, is 
denied.


ORDER

1.  A separate compensable schedular rating for the right 
knee is granted for the period from September 23, 1992, to 
April 19, 2000, to the extent indicated, subject to laws and 
regulations governing the payment of monetary awards.

2.  A rating in excess of 20 percent for a right knee 
disorder based on arthritis with limitation of motion without 
consideration of instability, prior to April 19, 2000, is 
denied.

3.  A schedular rating in excess of 30 percent for a right 
knee disorder, since April 19, 2000, is denied.


REMAND

As note above, the Veterans Claims Assistance Act of 2000 
introduced several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminated the requirement 
under 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), that a 
person submitting a claim for benefits produce evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his/her claim; 
rather, under the provisions of the new statute, 38 U.S.C.A. 
§ 5103A, the Secretary is required to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, to include obtaining 
records and providing a medical examination, except when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

At the time of the June 1996 Board remand, the Board 
determined that the duty to assist had not been fulfilled 
with respect to the veteran's claim of entitlement to service 
connection for PTSD.  Evidence of record at that time 
included the veteran's DD-214 which showed service in the 
Republic of Vietnam with the U.S. Army.  

The veteran had submitted statements and provided testimony 
as to several stressful events in service which he maintained 
led to his developing PTSD.  Some of his claimed stressors 
are related to incidents of combat.  Despite the fact that 
the veteran had been diagnosed with PTSD, the diagnosis of 
record had been made based on the veteran's own 
uncorroborated account of what he experienced in service.  As 
such, there was no credible supporting evidence that the 
claimed in-service stressor(s) had actually occurred during 
service consistent with the provisions of 38 C.F.R. § 3.304 
(f) (1995).

On remand, the RO was directed to obtain the veteran's 
complete psychiatric treatment records and service personnel 
records.  In addition, the RO was to ask the veteran for 
additional, detailed information regarding his claimed 
stressors to support the diagnosis of PTSD.  Thereafter, the 
veteran's stressors were to be forwarded to the U.S. Army and 
Joint Services Environmental Support Group (ESG) [now known 
as The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)] for verification of the reported 
stressors.  Subsequent to the verification of the veteran's 
reported stressors, the RO was directed to have the veteran 
examined by a psychologist and psychiatrist to determine 
whether the veteran had PTSD or some other psychiatric 
pathology, and whether any psychiatric disability could be 
attributed to service.

Unfortunately, the Board finds that the duty to assist has 
still not been satisfied.  See generally 38 C.F.R. § 3.103 
(2000).  Specifically, it does not appear that the RO made 
sufficient attempts to verify the veteran's claimed stressors 
nor did the RO make a determination as to whether the veteran 
engaged in combat with the enemy.  See 38 U.S.C.A. § 1154 (b) 
(West 1991).  Because the veteran has claimed stressor(s) 
related to combat, a consideration of whether the veteran 
engaged in combat with the enemy must be undertaken by the 
RO.  See 38 U.S.C.A. § 1154 (b) (2000).

Furthermore, the apparent inconsistency between the veteran's 
DD-214 which confirmed the veteran's service in Vietnam, and 
the veteran's reported unit 
designation which was never in Vietnam during the period in 
question, was not adequately resolved.  The RO attempted to 
obtain the veteran's service personnel records and received a 
general response that they were not available; there has not 
been a sufficient explanation for the absence of those 
records of the veteran.  For these reasons, a remand is 
warranted to comply with the duty to assist the veteran.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In addition, the RO did not afford 
the veteran the requested psychiatric examination as set 
forth in the June 1996 Board remand.  Where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board also notes that during the course of the veteran's 
appeal, and subsequent to the 1996 Board remand, the 
regulation governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), was amended in accordance with the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective date 
of the changes in the regulation was March 7, 1997.  The 
Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

Under the new regulation, service connection for PTSD now 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304 (f) (2000).  Inasmuch as the 
veteran's claim requires remand for the reasons identified 
above, the RO is advised that after the development requested 
below is completed, the veteran's claim of entitlement to 
service connection for PTSD must be considered under the 
regulation in effect prior to March 7, 1997, as well as the 
regulation in effect as of March 7, 1997, and apply that 
which is more favorable.

In addition, as noted above, a July 1996 rating decision by 
the RO assigned a 10 percent disability evaluation for the 
veteran's left knee disorder.  Also in July 1996, the veteran 
submitted a claim for a total rating for compensation 
purposes based on individual unemployability (TDIU).  A June 
2000 rating decision denied entitlement to a TDIU and 
continued the 10 percent rating for the veteran's left knee 
disorder.  In a September 2000 statement, the veteran's 
representative expressed disagreement with the issues 
addressed in the June 2000 rating decision.  The Board 
construes this statement from the veteran's representative as 
a notice of disagreement (NOD) to the June 2000 rating 
decision.  As such, the RO is now required to send the 
veteran a statement of the case (SOC) in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the Court has held that where an NOD has been 
submitted, the veteran is entitled to an SOC.  The failure to 
issue an SOC is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Finally, it appears that the veteran has raised the issue of 
entitlement to an extraschedular rating for his service-
connected right knee disorder under the provisions of 
38 C.F.R. § 3.321 (b)(1).  As set forth in the June 1996 
Board remand, the RO was directed to consider the veteran's 
claim of entitlement to an extraschedular rating and to 
address whether a referral to the Director of the 
Compensation and Pension Service was warranted for 
consideration of such a rating.  Nonetheless, the RO has not 
considered the propriety of an extraschedular rating.  As 
noted above, where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall, supra.

To ensure that VA has met its duty to assist the veteran in 
developing the pertinent facts, the issues of entitlement to 
service connection for PTSD, entitlement to a TDIU, 
entitlement to an increased rating for a left knee disorder, 
and entitlement to an increased rating, on an extraschedular 
basis, for a right knee disorder, are remanded to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to a TDIU and an increased 
rating for a left knee disorder, the RO 
should provide the appellant with an 
SOC, in accordance with the provisions 
of 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.  If and only if the 
appellant perfects his appeal by 
submitting a timely and adequate 
substantive appeal on those issues 
should the RO certify them to the Board 
for appellate consideration.

2.  The RO should again request the 
veteran to provide a list of all 
current and past treatment provider(s) 
for his psychiatric disorder(s), to 
include private and VA facilities, 
which are not already contained in the 
claims folder.  Based on his response, 
and with appropriate authorizations, 
the RO should assist the veteran in 
obtaining complete copies of all 
treatment records pertaining to 
psychiatric disabilities and associate 
them with the claims folder.

3.  Insofar as the veteran may be able to 
provide additional, detailed information 
about his claimed stressor(s) to support 
the diagnosis of PTSD, including specific 
dates, times, locations, units of 
assignment and the names and specifics of 
each event, the RO should again contact 
the veteran and afford the veteran and 
his representative the opportunity to 
submit that information for association 
with the claims folder.  The RO should 
also advise the veteran that he may 
specifically submit lay/comrade 
statements which support his report of 
the alleged stressor(s).

4.  The RO should again contact the 
service department and obtain a copy of 
the veteran's service personnel records 
and unit designation for association 
with the claims folder.  The RO is 
advised that these records must be 
obtained; a single response that such 
records are unavailable will not 
demonstrate compliance with this REMAND 
or the provisions of the Veterans 
Claims Assistance Act.

5.  Thereafter, unless the RO 
determines that evidence sufficient to 
establish the occurrence of the claimed 
in-service stressful experiences has 
been received, the RO should prepare a 
letter specifying each of the veteran's 
claimed in-service stressful 
experiences (including any additional 
information received from the veteran 
regarding his claimed stressors, and 
accompanied by copies of the veteran's 
DD-214, service personnel records, and 
all associated documents), to USASCRUR 
for corroboration of the veteran's 
claimed stressor(s).  That facility 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressful 
experiences.  The RO should conduct any 
additional development or follow up 
action suggested.  The response from 
USASCRUR should be placed in the claims 
folder.

6.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the presence or 
absence of PTSD and, if present, whether 
it is related to one or more verified 
stressors in service.  The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the 
purpose of determining whether exposure 
to such stressor in service has resulted 
in PTSD.  The examination report must 
indicate that a review of the claims 
folder was accomplished.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  When the RO is satisfied that the 
record is complete and the psychiatric 
examination is adequate, the RO should 
review all of the evidence of record and 
re-adjudicate the issue of entitlement to 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. 
§ 3.304(f).  The RO must render a 
specific finding as to whether the 
veteran engaged in combat with the enemy.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all matters and concerns noted in this 
remand.

9.  If the determinations remain adverse 
to the veteran, he and his representative 
should be furnished with an SSOC that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the 
Board.

10.  With respect to consideration of the 
veteran's rating for a right knee 
disorder on an extraschedular basis, the 
RO should specifically adjudicate whether 
referral of the case to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service is 
warranted for consideration of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (b) (1), 
based on a marked interference with 
employment.  The veteran and his 
representative should be provided with a 
copy of the decision on this issued and 
all appellate rights which attach 
thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 


